EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary Gershik on 4/22/2022.

AMENDMENT TO THE CLAIMS

1.	In claim 52 (page 9, lines 22-29), the following text has been deleted “ 
or wherein A is an aryl or heteroaryl, each with or without substitution; and
R1 is -H, -(alkyl), -(alkenyl), -(alkynyl), -(aryl), -(heteroaryl),
-(alkylaryl), -(alkylheteroaryl), -NH-(alkyl), -N(alkyl)2, -NH-
(alkenyl), -NH-(alkynyl) -NH-(aryl), -NH-(heteroaryl), -O-(alkenyl),
-O-(alkynyl), -O-(aryl), -O-(heteroaryl),-S-(alkyl), -S-(alkenyl),
-S-(alkynyl), -S-(aryl), or -S-(heteroaryl),”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624